Citation Nr: 1748913	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-30 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected right and left knee disabilities.

2.  Entitlement to service connection for right and left hip disorders, to include as secondary to the service-connected right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from October 1962 to September 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In October 2016, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below. 

In this case, a statement of the case (SOC) was issued in September 2013.  The case was transferred to the Board in September 2016, without a supplemental statement of the case (SSOC) having been issued.  However, in October 2014, the RO received a positive medical opinion from a private health care provider.  In addition, while a negative VA medical opinion from June 2010 was based on the appellant not having a gait disturbance, the VA medical examination conducted in May 2015 yielded the observation that the appellant had an antalgic gait.  In addition, a June 2014 VA treatment note states that the appellant had a rocking gait and that he had an altered gait.  There is no indication that these medical records were considered by the RO.

Thus, the RO was in receipt of pertinent private and VA medical records prior to the transfer of the claims file to the Board in September 2016.  Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, pertinent private and VA medical information was newly obtained by the AOJ and was not addressed in the SOC.

An SSOC must be furnished to an appellant and his representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no SSOC addressed the additional pertinent private and VA medical evidence added to the evidence of record after the SOC was issued in September 2013.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the AOJ.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Review of the medical evidence of record indicates that the Veteran has been treated for his claimed conditions by private providers.  However, no records have been received from the orthopedist who submitted a letter in April 2010, and no records have been obtained from the chiropractor who has treated the appellant from January 2008 onward.  

In addition, VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Review of the evidence of record reveals that the appellant had received treatment from VA going back to 1987.  However, no treatment records (other than laboratory results) dated prior to February 1994 have been included in the record.  

Because such records could address the etiology and/or onset date of the Veteran's various claimed disabilities and disorders, VA is therefore on notice of records that may be probative to the claims and any such records should be obtained and added to the claims file.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 38 C.F.R. § 3.159.  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all records from all VA facilities that treated the appellant since 1987, to include any and all inpatient records and any and all outpatient clinic records, as well as all pertinent Vista Imaging documents, must be obtained.  All outstanding relevant private medical treatment records must also be obtained and associated with the evidence of record.

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA has a duty to return for clarification unclear or insufficient examination reports.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  The June 2010 VA medical examination indicated that the appellant did not have any right hip pathology.  However, evidence submitted by the appellant in October 2016 indicates that he has a diagnosis of right and left hip arthrosis.  In addition, as the June 2010 medical opinion is based on the absence of a gait disturbance and because the opinion did not address the issue of aggravation, this case must be remanded so that an adequate medical opinion can be generated.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  

Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  This theory of service connection must be addressed on remand, as well as all other applicable theories. 

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Make sure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Contact the Veteran and obtain the names and addresses of all VA or other government facilities that have treated him for his claimed conditions.  After securing the necessary release(s), obtain all outstanding records.  In particular, complete records from the Kansas VA facilities must be obtained for treatment rendered prior to February 1994.

3.  Contact the Veteran and obtain the names and addresses of all private facilities that have treated him for his claimed conditions.  After securing the necessary release(s), obtain such records.  In particular, complete records from the Cochise Orthopaedic Clinic (April 2010 onward) and Smith Chiropractic (January 2008 onward) must be obtained.

4.  If attempts to obtain records are unsuccessful, the Veteran and his representative must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

5.  If it is determined that any of the above discussed records are unavailable, make a formal finding of the unavailability of the Veteran's VA records and/or other records and document all attempts made to obtain alternative records. 

6.  After the above development has been completed, schedule the Veteran for a medical examination by a VA orthopedic surgeon or orthopedist.  The entire claims file must be reviewed.  If the examiner does not have access to the Veteran's electronic file, any relevant treatment records contained in the electronic file must be otherwise made available to the examiner for review.  All appropriate testing/imaging must be conducted.  

The examining physician must provide a written opinion with supporting rationale that addresses all of the following questions:

      (a) What is known, in general about the causes, initial manifestations and clinical course of lumbar anterolisthesis and lumbar spondylosis?  Are these two conditions clinically related?  Are they related to the development of degenerative disc disease?

      (b) What is known, in general about the causes, initial manifestations and clinical course of hip arthrosis?  

      (c) State the diagnosis and onset date for each type of low back pathology identified.  
      
      (d) State the diagnosis and onset date for each type of right and/or left hip pathology identified.  
      
      (e) Is any of the Veteran's current low back pathology related to any one of his service-connected disabilities, either singly or in combination, including by way of aggravation, and in particular due to the right and left knee disabilities?  Has the appellant's documented limping and/or antalgic gait caused or aggravated any low back pathology?  Explain your answer, to include discussion of the level of severity over time.

      (f) Is any of the Veteran's current right and/or left hip pathology related to any one of his service-connected disabilities, either singly or in combination, including by way of aggravation, and in particular due to the right and left knee disabilities?  Has the appellant's documented limping and/or antalgic gait caused or aggravated any right and/or left hip pathology?  Explain your answer, to include discussion of the level of severity over time.

      (g) If aggravation of any lumbar spine disorder is found to have occurred as a result of service-connected disability, state what portion/percentage of the current low back pathology is due to such aggravation.
      
      (h) If aggravation of any right and/or left hip disorder is found to have occurred as a result of service-connected disability, state what portion/percentage of the current right and/or left hip pathology is due to such aggravation.

In assessing the relative likelihood as to origin and etiology of the appellant's claimed spine and hip disorders, the physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current low back or hip pathology is causally or etiologically related to any one of the appellant's different service-connected disabilities or to some combination of those service-connected disabilities, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for the requested opinion must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

7.  Review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical examination report.  If the report does not include fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned to the examining physician for corrective action.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

8.  Then re-adjudicate the issues on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including Allen v. Brown, 7 Vet. App. 439 (1995).  Make sure that the theory of secondary service connection is considered, to include by way of aggravation.

9.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative.  The SSOC must contain notice of all relevant actions taken on the appellant's claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issues currently on appeal.  An appropriate period of time for response must be allowed.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

